Citation Nr: 1339842	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-40 852A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $9,372.99, to include whether the debt was properly created.



ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982; and from April 1983 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In correspondence received, by fax, at the Board in October 2013, the Veteran advised that he would be unable to keep his upcoming November 4, 2013, Central Office Board hearing, and requested that he instead be scheduled for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran of said in accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


